Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reinbergen (US 6,471,741). Reinbergen discloses a liquid fertilizer solution including water soluble nitrogen and microbial spores. (See col. 3, lines 5-20 and col. 4, lines 15-65. The fertilizer solution of Reinbergen would also contain water-soluble carbon, since the reference discloses at col. 3, line 42 to col. 4, line 4 that the solution includes humic acid and/or other organic macromolecules. The differences between the method and composition disclosed by Reinbergen, and that recited in claims 10-15, are that  Reinbergen does not disclose that the solids should have a size within the range of 10-50 microns and that the spores should be uniformly populated in the concentrations exceeding 107 CFU/ml. It would be obvious to provide solids with a size of 10-50 microns in the fertilizer solution of Reinbergen. One of ordinary skill in the art would be motivated to do so, since Reinbergen discloses at col. 2, lines 23-26 and col. 3, lines 43-56  that typical soil enrichment solutions of the invention contain humic acids or other organic macromolecules  such as methylene urea polymers having varying chain lengths, and it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Shulgin et al, Rezai et al and Anaya-Olvera are made of record for disclosing various humic-containing fertilizers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736